DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims and specification submitted on 12/14/2020 are accepted. 
Acknowledgements 
This office action is in response to the reply filed on 12/14/2020.
In the reply, the applicant amended claims 11, 12, 14-15, and 19. In addition, the applicant cancelled claims 1-10. 
Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, lines 9-10, “proximal end of the :PEG tubing” should read “proximal end of the PEG tubing”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, lines 9-10 of claim 19 recite the limitation, “extending from a proximal end of the :PEG tubing.” This renders the claim indefinite because antecedent basis for “PEG tubing having a proximal end” was already provided in line 4 of claim 19. It is unclear whether the recitation of a proximal end in claim 19, lines 9-10 is referring to the same proximal end of claim 19, line 4 or if the claim requires an additional proximal end of the PEG tubing from which the wire or cord extends. 
Further regarding claim 19, Claim 19 recites the limitation "the generally elongated structure" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting the limitation “the generally elongate structure” to mean that the internal bumper is converted to any structure that which has a smaller diameter or width than the maximum outer diameter or width recited in claim 19, lines 8-9. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2009/0024091) in view of Williamson (US 9,724,496).

    PNG
    media_image1.png
    652
    1033
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    785
    945
    media_image2.png
    Greyscale

Regarding claim 12, Li discloses a percutaneous endoscopic gastrostomy (PEG) tube (11 of Fig. 1a). Li also discloses a separate PEG tube embodiment (101 of Fig. 4) which is similar to assembly 11 in most respects ([0051], lines 1-5). The only noted difference between the two embodiments is that assembly 101 includes internal bumper 105 instead of internal bumper 15. Internal bumper 105 differs from internal bumper 15 only with respect to the addition of a resilient wire (107 of Fig. 4) embedded within internal bumper 105. Li also discloses that assembly 101 may be implanted, used and removed in the same fashion as described for assembly 11 ([0053], lines 1-2). It will therefore be understood that PEG tube embodiments 11 and 101 share identical features and methods for use unless the aforementioned difference between internal bumpers 15 and 105 would clearly suggest otherwise. 
Li discloses a percutaneous endoscopic gastrostomy (PEG) tube (101 of Fig. 4) comprising: PEG tubing (13 of Fig. 4) having a proximal end (19 of Fig. 4) and a distal end (21 of Fig. 4); an internal bumper (105 of Fig. 4) disposed on the proximal end (19) of the PEG tubing (13), the internal bumper (105) being in a first, placed state (Fig. 3e) when the PEG tube is in a feeding position inside of a patient (see [0038], lines 6-8), wherein in the first, placed state (Fig. 3e) the internal bumper (105) is generally disk-shaped (Fig. 4) and has a preselected maximum outer diameter (see Examiner’s annotated Fig. 3e above), and wherein initiation of a removal process (see [0045], lines 1-2) converts the internal bumper (105) from the first, placed state (Fig. 3e) to a second, removal state ([0045], lines 3-5) in which the internal bumper (105) is a generally elongated structure that has an outer diameter that is smaller than said maximum outer diameter (see Examiner’s annotated Figure 3(e) above) to facilitate withdrawal of the generally elongated structure through a tract in the patient's stomach through which the PEG tubing (13) extends when the PEG tube (101) is in the feeding position (see [0044], line 4 and [045], lines 3-5); and a wire (107 of Fig. 4) having a proximal end, a distal end and a length of wire (107) extending from the proximal end of the wire (107) to the distal end of the wire (107), and wherein a portion of wire (107) near the proximal end of the wire is embedded in material comprising the internal bumper (105) in 
Nonetheless, Williamson teaches a balloon catheter with a rip-cord (360) for cutting the balloon (Column 5, lines 62-65) in order to rapidly transition the balloon (140) from a first, placed state (Figure 9) with a maximum outer diameter to a deflated, removal state with a substantially reduced outer diameter. Williamson also notes that that the balloon can either be a compliant balloon or a non-compliant balloon (Column 6, lines 66-67) that more closely resembles the substantially solid nature of an internal bumper on a PEG tube. Williamson further teaches that the rip-cord (360) has a proximal end (361) and a distal end (362) and a length of cord extends from the proximal end of the cord to the distal end of the cord (Figure 4). Williamson further teaches that a portion of the rip-cord is embedded (Column 4, lines 29-30) in material (900) comprising the balloon (140) in a preselected pattern (see Examiner’s annotated Figure 9 below). Williamson teaches that the distal end (362) of the rip-cord (360) extends out of the distal end (Figure 4) of the catheter body (130). Finally, Williamson teaches that initiation of the balloon deflation process is performed by pulling (Column 5, line 62-63) on the distal end (362) of the rip-cord (360) to cause the portion (see Examiner’s annotated Figure 9 below) of the cord that is embedded in the material (900) to cut through the material (Column 4, lines 31-32) to convert the balloon (140) from an inflated state (Figure 9) to a deflated state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Williamson to provide a PEG tube with a wire that is partially embedded in the internal bumper wherein the wire additionally possesses a distal end that extends out of the PEG tubing and wherein this wire can be pulled to induce 

    PNG
    media_image3.png
    521
    798
    media_image3.png
    Greyscale

Regarding claim 11, 
Regarding claim 13, Li in view of Williamson teaches all of the limitations of claim 12. Li further discloses that the preselected pattern of the portion of wire (107 of Li) embedded in the material of the bumper (105 of Li) is a spiral pattern (Fig. 4 of Li).
Additionally, Williamson teaches that activation of rip-cord (360 of Williamson) causes a controlled helical cut (Column 6, lines 3-4 of Williamson) through the balloon (140 of Williamson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Williamson to provide a PEG tube with a conversion mechanism comprised of a wire that is partially embedded in the internal bumper in a spiral pattern. Doing so helps generate a controlled cut pattern (Column 5, line 62-67 Williamson) through a material.
Regarding claim 16, Li in view of Williamson teaches all of the limitations of claim 12. Li further teaches wherein the PEG tubing (13 of Li) and the internal bumper (105 of Li) are integrally formed as a unitary piece part (see [0040], lines 1-2 of Li).
Regarding claim 17, Li in view of Williamson teaches all of the limitations of claim 12. Li further teaches wherein the PEG tubing (13 of Li) and the internal bumper (105 of Li) are separate piece parts that are connected to one another (see [0040], lines 2-4 of Li).
Regarding claim 19, Li discloses a method of placing a percutaneous endoscopic gastrostomy (PEG) tube (101 of Fig. 4) inside of a patient (see [0045]-[0046]), the method comprising: using a pull method ([0046], lines 10-14) to place the PEG tube (101) in a feeding position inside of the patient (see Fig. 3e), the PEG tube (101) comprising PEG tubing (13 of Fig. 4) having a proximal end (19 of Fig. 4) and a distal end (21 of Fig. 4) and having an internal bumper (105 of Fig. 4) secured to the proximal end (19) of the PEG tubing (13), the internal bumper (105) being in a first, placed state (Fig. 3(e)) when the PEG tube (101) is in the feeding position (see [0038], lines 6-8) inside of the patient, wherein the internal bumper (105) is in contact with an anterior wall (see Examiner’s annotated Fig. 3(e) above) of the  into the generally elongated structure that has an outer diameter or width that is smaller than said maximum outer diameter or width to facilitate withdrawal of the generally elongated structure through a tract in the patient's stomach through which the PEG tubing extends when the PEG tube is in the feeding position.
Nonetheless, Williamson teaches a balloon catheter with a rip-cord (360) for cutting the balloon (Column 5, lines 62-65) in order to rapidly transition the balloon (140) from a first, placed state (Figure 9) with a maximum outer diameter to a deflated, removal state with a substantially reduced outer diameter. Williamson further teaches that the rip-cord (360) has a proximal end (361) and a distal end (362) and a length of cord extends from the proximal end of the cord to the distal end of the cord (Figure 4). Williamson further teaches that a portion of the rip-cord is embedded (Column 4, lines 29-30) in material (900) comprising the balloon (140) in a preselected pattern (see Examiner’s annotated Figure 9 above). Williamson teaches that the distal end (362) of the rip-cord (360) extends out of the distal end (Figure 4) of the catheter body (130). Finally, Williamson teaches that initiation of the balloon deflation process is performed by pulling (Column 5, line 62-63) on the distal end (362) of the rip-cord (360) to cause the portion (see Examiner’s annotated Figure 9 above) of the cord that is embedded in the material (900) to cut through the material (Column 4, lines 31-32) to convert the balloon (140) from an inflated state (Figure 9) to a deflated state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Williamson to provide a PEG tube with a wire that is partially embedded in the internal bumper wherein the wire additionally possesses a distal end that extends out of the PEG tubing and wherein this wire can be pulled to induce cut patterns in the internal bumper as it is pulled. As evident by Williamson, doing so facilitates controlled cutting (Column 5, line 62-67 of Williamson) through a material so that it becomes rapidly converted from a placed state to a removal state. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that these cuts and the resultant loss of structural reinforcement following actuation of this removal process would serve to transition the internal bumper into the generally elongated structure. It would be obvious to one of ordinary skill in the medical device arts that the resultant destruction of the device of Li when used to perform the function of the claim would be desirable to prevent reuse of the PEG tube.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. 2009/0024091) in view of Williamson (U.S. 9,724,496) as applied to claim 12 above, and further in view of Snow (U.S. 6,186,985).
Regarding claim 14, Li in view of Williamson teaches all of the limitations of claim 12. Neither Li nor Williamson teach wherein the maximum diameter or width of the internal bumper ranges from about 10 millimeters (mm) to about 60 mm.
Snow teaches a PEG tube (1) with a dissolvable internal support bolster (3) to prevent premature removal of the PEG tube through a tract in a patient’s abdomen. Snow further teaches that the internal support bolster (3) has an initial outer diameter of 20 mm to 30 mm (Column 6, lines 20-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Snow to provide an internal bumper which possesses a maximum outer diameter within the range of 10 mm to 60 mm. Doing so 
Regarding claim 15, Li in view of Williamson and in further view of Snow teaches all of the limitations of claim 14 and further teach wherein the wherein the maximum diameter or width of the internal bumper (105) ranges from about 25 mm to about 50 mm (note: 25 mm to 50 mm clearly overlaps with the range of 20 mm to 30 mm for an internal bumper as taught by Snow in Column 6, lines 20-24).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. 2009/0024091) in view of Williamson (U.S. 9,724,496) as applied to claim 12 above, and further in view of Picha et al. (U.S. 5,941,855).
Regarding claim 18, Li in view of Williamson teaches all of the limitations of claim 12. Neither Li nor Williamson teach wherein the generally disk-shaped internal bumper decreases in thickness in a direction away from a center of the internal bumper toward a peripheral edge of the internal bumper, and wherein the decreased thickness provides the internal bumper with preselected flexibility and rigidity characteristics that reduce the likelihood of accidental dislodgment of the internal bumper when the PEG tube is in the feeding position inside of the patient.
In the same field of endeavor, Picha teaches a PEG tube (10) with an internal bumper (117) wherein the generally disk-shaped bumper (117) decreases in thickness in a direction away from a center (inner oval portion 124) of the internal bumper (117) toward a peripheral edge (123) of the internal bumper (Column 5, lines 24-28). Picha further teaches that the differences in thickness between the inner oval portion (124) and the surrounding portion (126) provides the internal bumper (117) with preselected flexibility and rigidity characteristics (Column 5, lines 29-31) that reduce the likelihood of accidental dislodgement (Column 5, lines 33-35) of the internal bumper when the PEG tube (10) is in the feeding position of the patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Picha to provide an internal bumper with greater thickness towards the center of the internal bumper and decreased thickness near the peripheral edge of the internal bumper. Doing so helps ensure that the area immediately surrounding the PEG tubing is relatively less flexible than the remaining portion of the internal bumper (Column 5, lines 29-32). Additionally, modifying Li with the teachings of Picha affords the internal bumper with desirable resistance to withdrawal forces that may act on the PEG tube during use (Column 5, lines 34-35 of Picha).
Response to Arguments
Rejection under 35 U.S.C. 112
Applicant’s arguments, see page 9, line 7 though page 10, line 14, filed 12/14/2020, with respect to claim 19 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 19 has been withdrawn. 
Rejection under 35 U.S.C 103
Regarding claim 20:
Applicant's arguments filed 12/14/2020 with respect to claim 20 have been fully considered but they are not persuasive.
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, the Examiner notes that since examination takes place after the effective filing date of the claimed invention, all judgements on obviousness are established by some level of hindsight reasoning. However, so long as the judgement on obviousness takes into account only knowledge and motivation that was within the level of ordinary skill in the art at the time the claimed invention was made, and does not rely on knowledge obtained from the applicant’s disclosure, such a judgement on obviousness is proper. In the instant application, the Examiner maintains that it would 
Regarding claim 19:
Applicant's arguments filed 12/14/2020 with respect to claim 19 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. In this case, the motivation to provide a wire embedded within an internal bolster wherein the wire extends out of the access tubing and can be pulled to induce cuts within the internal bolster in a predetermined pattern can be found in Williamson. The motivation of such a combination is that doing so facilitates controlled cutting through material of the bolster so that the bolster can rapidly transition from a paced to state to a removal state (see Col. 5, lines 62-67 of Williamson).
In response to applicant's argument that Williamson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. In this case, there exists the particular problem of placing an internal bolster within the body of a patient and requiring an efficient process for converting the internal bolster from a configuration comprising a maximum diameter or width to a configuration with a smaller diameter or width for easy removal of the internal bolster from the body after its function 
In response to applicant’s argument that the combined teachings do not teach the method recited in amended claim 19, the combination of Li in view of Williamson was not relied upon to replace the bolster 105 of Li with the elongated balloon and ripcord assembly of Williamson. Instead, as detailed in the active above, Williamson was relied upon to show that it would have been obvious to modify the removal process of Li to be initiated by a pulling force of the wire to cut the material by incorporating the ripcord of Williamson into the PEG tube of Li.
Regarding claim 12:
Independent claim 12 has been amended to recite similar or identical features now recited in claim 19. For the same reasons discussed above, the Examiner maintains that claim 12 is rejected over Li in view of Williamson under 35 U.S.C. 103. Accordingly, Examiner maintains that claims 13-18 are rejected over Li in view of Williamson under 35 U.S.C. 103. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783